Case 2:18-cv-06859-VBF-MAA Document 46 Filed 04/20/20 Page 1 of 2 Page ID #:679
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:18-cv-06859-VBF (MAA)                                           Date: April 20, 2020
Title       Scott Robert Atkinson v. Augustine Kehinde



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   James Munoz                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                    Attorneys Present for Defendant:
                        N/A                                                  N/A

Proceedings (In Chambers):              Order Regarding Plaintiff’s Opposition to Defendant’s
                                        Motion to Dismiss (ECF No. 39)

         On February 4, 2020, Defendant Augustine Kehinde (“Defendant”) filed a Motion to Dismiss
Plaintiff’s Third Amended Complaint. (“Motion,” ECF No. 39.) On February 5, 2020, the Court
ordered Plaintiff Scott Robert Atkinson (“Plaintiff”) to file an Opposition to the Motion no later than
March 6, 2020. (Order, ECF No. 40.) The Court included an explicit caution: “Plaintiff is advised
that failure to respond to the Motion may be construed as consent to the granting of the Motion and
may result in dismissal of the action. C.D. Cal. L.R. 7-12.” (Id.)

       On February 18, 2020, Plaintiff notified the Court of his release from prison and new
address. (Pl.’s Not. of Change of Add., ECF No. 42.) On February 19, 2020, the Court sua sponte
extended Plaintiff’s deadline to file an Opposition to March 20, 2020. (Order, ECF No. 43.) Again,
the Court explicitly cautioned: “Plaintiff is advised that failure to respond to the Motion may be
construed as consent to the granting of the Motion and may result in dismissal of the action. C.D.
Cal. L.R. 7-12.” (Id. at 1.) The Court also ordered Plaintiff to submit an updated Request to
Proceed In Forma Pauperis no later than March 20, 2020. (Id. at 2.)

       To date, Plaintiff has filed neither an Opposition to the Motion, nor an updated Request to
Proceed In Forma Pauperis.

        Plaintiff is ORDERED TO SHOW CAUSE by June 19, 2020 why the Court should not
recommend that the lawsuit be dismissed for failure to file an Opposition to the Motion. If Plaintiff
files an Opposition to the Motion on or before that date, the Order to Show Cause will be discharged,
and no additional action need be taken.


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
Case 2:18-cv-06859-VBF-MAA Document 46 Filed 04/20/20 Page 2 of 2 Page ID #:680
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:18-cv-06859-VBF (MAA)                                   Date: April 20, 2020
Title       Scott Robert Atkinson v. Augustine Kehinde


       Plaintiff is advised that failure to file an Opposition to the Motion will be deemed as
consent to the granting of the Motion and will result in a recommendation that this action be
dismissed. C.D. Cal. L.R. 7-12.

It is so ordered.




                                                                    Time in Court:        0:00
                                                              Initials of Preparer:       JM


CV-90 (03/15)                       Civil Minutes – General                           Page 2 of 2
